DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, “the idle location is proximate high access frequency data recorded on the magnetic tape” of claim 24 is already set forth in lines 8-9 of independent claim 22.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 12, 13, 16, 17, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi (US 2009/0103205).
With respect to claims 1, 2, 6 and 7, Oishi (US 2009/0103205) teaches a data storage device (see Fig. 6, for instance) configured to access a magnetic tape (10), the data storage device comprising at least one head (140) configured to access the magnetic tape; and control circuitry (includes 150, for instance) configured to position the head at an idle location along a length of the magnetic tape when entering an idle mode (see paragraph [0064], for instance), wherein the idle location reduces a wake latency associated with accessing the magnetic tape when exiting the idle mode (see paragraph [0064], for instance, i.e., since “the head 140… is positioned at the end of data already written on the tape medium 10”); the idle location is proximate high access frequency data recorded on the magnetic tape (see paragraph [0064], for instance, i.e., as “high” is a relative term and the “data already written” may be regarded as “high access frequency data” relative to lower access frequency data); and the high access frequency data is data having an access frequency that exceeds a threshold (see paragraph [0064], for instance, i.e., “data already written” can be regarded as having an access frequency that exceeds a threshold since the threshold in undefined and can therefore include zero) [as per claim 1]; wherein the data storage device comprises the magnetic tape (10) [as per claim 2]; wherein the control circuitry is further configured to detect the high access frequency data (see paragraph [0064], for instance, i.e., to be “positioned at the end of data already written on the tape medium 10”) [as per claim 6]; and wherein the control circuitry is further configured to receive a configuration command from a host (300) identifying the idle location [as per claim 7].
With respect to claims 12, 13, 16 and 17, Oishi (US 2009/0103205) teaches a data storage device (see Fig. 6, for instance) configured to access a magnetic tape (100), the data storage device comprising at least one head (140) configured to access the magnetic tape; and control circuitry (includes 150, for instance) configured to position the head at an idle location along a length of the magnetic tape when entering an idle mode (see paragraph [0064], for instance), wherein the idle location is proximate high access frequency data recorded on the magnetic tape (see paragraph [0064], for instance, i.e., as “high” is a relative term and the “data already written” may be regarded as “high access frequency data” relative to lower access frequency data); and the high access frequency data is data having an access frequency that exceeds a threshold (see paragraph [0064], for instance, i.e., “data already written” can be regarded as having an access frequency that exceeds a threshold since the threshold in undefined and can therefore include zero) [as per claim 12]; wherein the data storage device comprises the magnetic tape (10) [as per claim 13]; wherein the control circuitry is further configured to detect the high access frequency data (see paragraph [0064], for instance, i.e., to be “positioned at the end of data already written on the tape medium 10”) [as per claim 16]; and wherein the control circuitry is further configured to receive a configuration command from a host (300) identifying the idle location [as per claim 17].
With respect to claims 22 and 24, Oishi (US 2009/0103205) teaches a data storage device (see Fig. 6, for instance) configured to access a magnetic tape (10), the data storage device comprising at least one head (140) configured to access the magnetic tape; and a means (includes 150, for instance, i.e., in at least an equivalent structural sense) for positioning the head at an idle location along a length of the magnetic tape when entering an idle mode (see paragraph [0064], for instance), wherein the idle location reduces a wake latency associated with accessing the magnetic tape when exiting the idle mode (see paragraph [0064], for instance, i.e., since “the head 140… is positioned at the end of data already written on the tape medium 10”); the idle location is proximate high access frequency data recorded on the magnetic tape (see paragraph [0064], for instance, i.e., as “high” is a relative term and the “data already written” may be regarded as “high access frequency data” relative to lower access frequency data); and the high access frequency data is data having an access frequency that exceeds a threshold (see paragraph [0064], for instance, i.e., “data already written” can be regarded as having an access frequency that exceeds a threshold since the threshold in undefined and can therefore include zero) [as per claim 22]; wherein the idle location is proximate high access frequency data recorded on the magnetic tape (see paragraph [0064], for instance, i.e., as “high” is a relative term and the “data already written” may be regarded as “high access frequency data” relative to lower access frequency data) [as per claim 24].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8-11, 14, 15, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 2009/0103205) in view of Applicant's Admitted (Examiner Officially Noticed) Prior Art.
Since the applicant did not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement(s) have been taken to be admitted prior art.  See MPEP 2144.03.
Oishi (US 2009/0103205) teaches the data storage device as detailed in paragraph 5, supra.  Oishi (US 2009/0103205), however, remains silent as to “wherein the magnetic tape is housed into a cartridge assembly; and the data storage device comprises a tape drive assembly configured to receive the cartridge assembly” as per claims 3 and 14, “wherein the idle location is proximate a middle of the length of the magnetic tape” as per claims 4, 15 and 23, “wherein the control circuitry is further configured to: write high access frequency data proximate the idle location of the magnetic tape; and write low access frequency data away from the idle location of the magnetic tape” as per claims 8 and 18, “wherein the control circuitry is further configured to write high access frequency data from the idle location of the magnetic tape toward an end of the magnetic tape” as per claims 9 and 19, “wherein the control circuitry is further configured to write low access frequency data proximate an end of the magnetic tape” as per claims 10 and 20, and “wherein the control circuitry is further configured to write the low access frequency data toward the idle location” as per claims 11 and 21.
Applicant's Admitted (Examiner Officially Noticed) Prior Art teaches that a magnetic tape housed into a cartridge assembly and a data storage device comprised of a tape drive assembly configured to receive the cartridge assembly is notoriously old and well known magnetic tape receiving configuration in the data storage device art.  Applicant's Admitted (Examiner Officially Noticed) Prior Art also teaches that it is notoriously old and well known in the art to have an idle location be at any location on a magnetic recording medium.  Applicant's Admitted (Examiner Officially Noticed) Prior Art lastly teaches that it is notoriously old and well known in the art to write relatively low and high access frequency data at any location on a magnetic recording medium.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the magnetic tape of Oishi (US 2009/0103205) be housed into a cartridge assembly and the data storage device of Oishi (US 2009/0103205) comprise a tape drive assembly configured to receive the cartridge assembly, the idle location of Oishi (US 2009/0103205) be proximate a middle of the length of the magnetic tape, the control circuitry of Oishi (US 2009/0103205) be further configured to write high access frequency data proximate the idle location of the magnetic tape; and write low access frequency data away from the idle location of the magnetic tape, the control circuitry of Oishi (US 2009/0103205) be further configured to write high access frequency data from the idle location of the magnetic tape toward an end of the magnetic tape, the control circuitry of Oishi (US 2009/0103205) be further configured to write low access frequency data proximate an end of the magnetic tape, and the control circuitry of Oishi (US 2009/0103205) be further configured to write the low access frequency data toward the idle location.  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the magnetic tape of Oishi (US 2009/0103205) be housed into a cartridge assembly and the data storage device of Oishi (US 2009/0103205) comprise a tape drive assembly configured to receive the cartridge assembly since such is notoriously old and well known magnetic tape receiving configuration in the data storage device art, and selecting a known magnetic tape receiving configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the idle location of Oishi (US 2009/0103205) be proximate a middle of the length of the magnetic tape since it is notoriously old and well known in the art to have an idle location be at any location on a magnetic recording medium.
One of ordinary skill in the art would have been motivated to have had the control circuitry of Oishi (US 2009/0103205) be further configured to write high access frequency data proximate the idle location of the magnetic tape; and write low access frequency data away from the idle location of the magnetic tape, the control circuitry of Oishi (US 2009/0103205) be further configured to write high access frequency data from the idle location of the magnetic tape toward an end of the magnetic tape, the control circuitry of Oishi (US 2009/0103205) be further configured to write low access frequency data proximate an end of the magnetic tape, and the control circuitry of Oishi (US 2009/0103205) be further configured to write the low access frequency data toward the idle location since it is notoriously old and well known in the art to write relatively low and high access frequency data at any location on a magnetic recording medium.

Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
The applicant argues that “Oishi does not anticipate a data storage device configured to access a magnetic tape, the data storage device comprising at least one head configured to access the magnetic tape; and control circuitry configured to position the head at an idle location along a length of the magnetic tape when entering an idle mode, wherein the idle location reduces a wake latency associated with accessing the magnetic tape when exiting the idle mode; the idle location is proximate to high access frequency data recorded on the magnetic tape; the high access frequency data is hot data having an access frequency that exceeds a threshold; and cold data is data having an access frequency below the threshold, as recited in independent claim 1 and claims dependent thereon, and similarly recited in independent claims 12 and 22, and claims dependent thereon.”  This argument, however, is not found to be persuasive because of the following:
First, the claim(s) do not call for “cold data is data having an access frequency below the threshold.”  See 37 CFR § 1.111(b).
Second, Oishi (US 2009/0103205) does teach a data storage device (see Fig. 6, for instance) configured to access a magnetic tape (10), the data storage device comprising at least one head (140) configured to access the magnetic tape; and control circuitry (includes 150, for instance) configured to position the head at an idle location along a length of the magnetic tape when entering an idle mode (see paragraph [0064], for instance), wherein the idle location reduces a wake latency associated with accessing the magnetic tape when exiting the idle mode (see paragraph [0064], for instance, i.e., since “the head 140… is positioned at the end of data already written on the tape medium 10”); the idle location is proximate high access frequency data recorded on the magnetic tape (see paragraph [0064], for instance, i.e., as “high” is a relative term and the “data already written” may be regarded as “high access frequency data” relative to lower access frequency data); and the high access frequency data is data having an access frequency that exceeds a threshold (see paragraph [0064], for instance, i.e., “data already written” can be regarded as having an access frequency that exceeds a threshold since the threshold in undefined and can therefore include zero).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688